DETAILED ACTION
This communication is in response to the claims filed on 06/15/2021. 
Application No: 17/150,801.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
Applicant's Information Disclosure Statement, filed on 06/15/2021 have been received, and entered into the record. 
However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case (more than 315 entries, 12 pages). By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).


Reasons for allowance
Claims 40-44, 46, 49-54, 56-57 and 60-65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 40 distinguish features are underlined and summarized below:
A retail store, comprising:
shelves defining aisles;
packaged food items disposed on the shelves; and
a multitude of cameras;
cameras that look down onto aisles and serve to monitor shoppers' tracks through the store;
certain of said cameras are inventory tracking cameras that are positioned to detect removal of items from shelves;
certain of said cameras are 3D cameras; and
certain of said cameras provide illumination at a wavelength outside a range of human vision;
the store further including a computer system, coupled to receive data from a plurality of distributed sensors, including said multitude of cameras, said computer system being configured to produce from said data a confidence score expressing a degree of confidence that an item removed from a shelf by a particular shopper is an item of a particular type, and to produce a tally that includes an item bearing a barcode without reading said barcode, wherein each item on said tally is associated with a confidence score that meets a threshold, as determined by said computer system.
 

The representative claim 42 distinguish features are underlined and summarized below:
A retail store, comprising:
shelving defining aisles;
packaged food items disposed on shelves of the shelving; 
a multitude of cameras, said cameras including a plurality of 3D cameras, and a plurality of other cameras, 
wherein certain of said cameras provide imagery from which a shopper's track through the store is monitored, and certain of said cameras are positioned to detect removal of items from shelves;
a computer system comprising one or more processors and memory, the computer system providing a database of information about layout of the store, indicating stock locations of different items in the store;
said computer system further being configured to receive imagery from the 3D cameras and the other cameras, or information derived from such imagery, and employ same in conjunction with information from said database, and in conjunction with other information derived from other sensors in the store, to produce a probabilistic tally of items selected by a shopper in the store, said tally including an item bearing a barcode but said tally being produced without reading said barcode,
wherein each item on said tally is associated with a confidence score that meets a threshold, as determined by said computer system.


The representative claim 57 distinguish features are underlined and summarized below:
A retail store, comprising:
shelves defining aisles;
packaged food items stocked on the shelves;
a plurality of shopping carts;
a multitude of sensors, including plural cameras and plural weight transducers, some of said sensors being fixedly mounted in the store, and others of said sensors being in said carts; 
one or more processors that are configured to receive data from several of said sensors, and produce from said data (a) a first confidence score expressing a degree of confidence that the item removed from the shelf by a particular shopper is an item of a first type, and (b) a second confidence score expressing a degree of confidence that the item removed from the shelf by said particular shopper is an item of a second type, and for adding either an item of said first or second type to a checkout tally for the shopper based on said confidence scores, said added item being an item that bears a barcode, but said one or more processors adding said added item to the checkout tally without the barcode having been read;
wherein said plural cameras include plural time of flight cameras, each time of flight camera comprising a light source and a sensor, each sensor comprising plural pixels, each time of flight camera indicating, for a particular pixel, a distance to an object in a field of view, based on a time elapsed between emission of light from said camera light source, and sensing of reflected light from an object by said pixel.


Applicant's independent claim 40 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 42 and 57 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Catan, Chen and Geisner teach following:
 	Catan (US 20020139848 A1) teaches a method and system for tracking a changeable description of an article labeled by a machine-readable label (MRL) allows articles like fresh vegetables to be labeled with MRL devices. A unique code in the MRL is correlated with descriptive information about the article including, possibly, changeable information such as a remaining quantity of the article. The descriptive information can be updated, so for example, if the information relates to a bottle of vinegar, the quantity remaining is always correlated to the MRL if the information is regularly updated. Thus, for example, a household inventory can be maintained with quantities that are below an initial value of a purchased item. Also, fresh foods like vegetables and deli foods can be automatically tracked by a home inventory system that reads MRL devices such as radio frequency identification tags.
 
Chen (US 20030186663 A1) teaches a multi-sensor data fusion system and method provides adaptive weighting of the contributions from a plurality of sensors in the system using an additive calculation of a sensor reliability function for each sensor. During a predetermined tracking period, data is received from each individual sensor in the system and a sensor reliability function is determined for each sensor based on the SNR (signal-to-noise ratio) for the received data from each sensor. Each sensor reliability function is individually weighted based on the SNR for each sensor and a comparison of predetermined sensor operation characteristics for each sensor and a best performing (most reliable) sensor. Additive calculations are performed on the sensor reliability functions to produce both an absolute and a relative reliability function which provide a confidence level for the multi-sensor system relating to the correct classification (recognition) of targets and decoys.
 
Geisner (US 20130083064 A1) teaches technology for resource management based on data including image data of a resource captured by at least one capture device of at least one personal audiovisual (A/V) apparatus including a near-eye, augmented reality (AR) display. A resource is automatically identified from image data captured by at least one capture device of at least one personal A/V apparatus and object reference data. A location in which the resource is situated and a 3D space position or volume of the resource in the location is tracked. A property of the resource is also determined from the image data and tracked. A function of a resource may also be stored for determining whether the resource is usable for a task. Responsive to notification criteria for the resource being satisfied, image data related to the resource is displayed on the near-eye AR display. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
certain of said cameras are inventory tracking cameras that are positioned to detect removal of items from shelves serve to monitor removal of items from shelves, 
the store further including a computer system, coupled to receive data from a plurality of distributed sensors, including said multitude of cameras, said computer system being configured to produce from said data a confidence score expressing a degree of confidence that an item removed from a shelf by a particular shopper is an item of a particular type, and to produce a tally that includes an item bearing a barcode without reading said barcode, wherein each item on said tally is associated with a confidence score that meets a threshold, as determined by said computer system.


Catan teaches a method and system for tracking a changeable description of an article labeled by a machine-readable label; but failed to teach one or more limitations, including, 
 certain of said cameras are inventory tracking cameras that are positioned to detect removal of items from shelves serve to monitor removal of items from shelves, 
the store further including a computer system, coupled to receive data from a plurality of distributed sensors, including said multitude of cameras, said computer system being configured to produce from said data a confidence score expressing a degree of confidence that an item removed from a shelf by a particular shopper is an item of a particular type, and to produce a tally that includes an item bearing a barcode without reading said barcode, wherein each item on said tally is associated with a confidence score that meets a threshold, as determined by said computer system.

 
Chen and Geisner alone or in combination failed to cure the deficiency of Catan.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system of identifying items selected by customers. A confidence score is associated with each of the first and second item selection hypotheses. These confidence scores are refined as sensor data is received, e.g., increasing a confidence score of one hypothesis, and reducing a confidence score of another. Such refining continues until one of the hypotheses becomes a winner, due to an associated confidence score fulfilling a predetermined criterion (e.g., reaching a threshold value), at which time the item can be added to a tally for that individual. The winning item identification hypothesis may identify a barcoded item, without that item's barcode ever having been read by a barcode reader. 
 	Further, the system is a self-learning. A new product is recognized, initially, by an express identifier, such as a watermark or a barcode. Through repeated exposure, the system collects information about image fingerprints, weights, color histograms, temperature, etc., that it associates with such product. Later, the system becomes able to recognize the item even without reference to the original identifier.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645